COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  BALDEV SINGH and CARGO ZONE                     §
  TRANSPORT,                                                     No. 08-20-00137-CV
                                                  §
                                Appellants,                         Appeal from the
                                                  §
  v.                                                             County Court at Law
                                                  §
  GALLAGHER BASSETT, L.L.C., as                               of Culberson County, Texas
  subrogee of WILLIAM MCSWAIN AND                 §
  SWIFT TRANSPORTATION CO., INC.,                                     (TC# 1307)
                                                  §
                                Appellee.
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for new

trial, in accordance with this Court’s opinion.       We further order that each party shall be

responsible for their own costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.